PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/492,563
Filing Date: 9 Sep 2019
Appellant(s): Gehrmann, Christian



__________________
Michael A. Schaldenbrand
(Reg. No. 47,923)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2021 appealing from the Office action mailed 24 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al, European Publication EP 2624206, in view of Smith, US Patent Application Publication 2015/00820204, and Mityagin et al, US Patent Application Publication 2015/0249647.
(2) Response to Argument
Regarding the rejection of Claims 1-23 under 35 U.S.C. 103 as unpatentable over Uno et al, European Publication EP 2624206, in view of Smith, US Patent Application Publication 2015/00820204, and Mityagin et al, US Patent Application Publication 2015/0249647, and with general reference to independent Claims 1, 7, and 12, Appellant provides a general summary of the invention (see Appeal Brief, pages 3-5) and asserts that “it is not the individual tasks of the claims considered in a vacuum, but instead the specific arrangements of the individual tasks and which of the three devices performs such tasks that are important to implement the claimed system” (Appeal Brief, page 13, emphasis removed).  However, Appellant does not elaborate on any particular distinctions that may be seen with respect to which tasks are performed by which devices in the claims in contrast with the cited references.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Appellant’s argument that encrypting the biometric data at a client would render Uno inoperable (Appeal Brief, pages 13-14) and that Mityagin does not use a central server or intermediate device (Appeal Brief, pages 14-15), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, Uno was relied upon, for example with reference to Claim 1, for a teaching of updating registered biometric data and submitting updated data to a trusted network node (Uno, paragraphs 0002-0005, as previously cited).  Smith was relied upon for a teaching of synchronizing biometric data and encrypting biometric data using a key 
Further, although Appellant alleges that Mityagin does not use a central server (Appeal Brief, pages 14-15, citing Mityagin, paragraph 0003), it is noted that Mityagin does disclose a trusted node (e.g. management system 106; see also paragraph 0050, as previously cited).  Additionally, even if Mityagin does not teach the use of a central server, which is not conceded, the broader teaching of Mityagin of the use of an authentication token associated with shared data and including a shared secret would still suggest the incorporation of such a token to provide authentication, integrity, and privacy (see Mityagin, paragraphs 0016-0017).
Although Appellant asserts that Mityagin is silent regarding biometric information (Appeal Brief, page 14), Mityagin was relied upon for a broader disclosure relating to authentication when sharing data (see above), which is broadly applicable to the sharing and/or synchronization of biometric data as in Uno and Smith.
In combination, the teachings of the cited references at least suggest the claimed limitations as detailed in the final Office action.  It is again noted that Appellant has not 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Zachary A. Davis
/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
Saleh Najjar
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        
Aravind K. Moorthy
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.